Order entered August 1, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00119-CR

                            MYRON EARL CANADY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                          Trial Court Cause No. MB16-55264-C

                                            ORDER
       Before the Court is appellant’s July 31, 2017 motion for extension of time to file

appellant’s brief. We GRANT appellant’s motion and ORDER the brief filed no later than

Monday, August 21, 2017. If appellant’s brief is not filed by August 21, 2017, this appeal will

be abated for the trial court to make findings in accordance with rule of appellate procedure

38.8(b). See TEX. R. APP. P. 38.8(b).


                                                       /s/   ADA BROWN
                                                             JUSTICE